EXHIBIT 10.3
 
TERMINATION AGREEMENT AND GENERAL RELEASE
 
This Termination Agreement and General Release (the “Agreement”) is made
effective as of the 18th day of January, 2013 (the “Effective Date”), by and
between Discount Dental Materials, Inc., a Nevada corporation (“DDOO”) on one
hand, and Paul Sandhu, an individual (“Sandhu”), on the other hand.  DDOO and
Sandhu are each referred to herein as a “Party” and collectively as the
“Parties.”


WHEREAS, on January 1, 2012, DDOO and Sandhu entered into an Amended Independent
Contractor Agreement (the “I/C Agreement”) pursuant to which Sandhu provided
specialized marketing and strategic planning; and


WHEREAS, DDOO and Sandhu have mutually agreed that, effective December 31, 2012,
the Parties will terminate the I/C Agreement under the terms of this Agreement;
and


WHEREAS, as of December 31, 2012, DDOO owed Sandhu a total of approximately
$179,047, as consideration for his services under the I/C Agreement, which
amount will be repaid under a $120,000 principal amount promissory note, as set
forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:
 
1. 
Recitals Incorporated by Reference.
 
The above recitals of this Agreement are incorporated herein and made a part
hereof by reference.

 
2. 
Sandhu Covenants, Promises and Acknowledgments.
 
To the extent he has not already done so, Sandhu will promptly return the
original and all copies of all files, records, documents, client lists,
financial data, plans, drawings, specifications, equipment, pictures,
videotapes, or any property or other items concerning the business of DDOO, (the
“DDOO Records”).



3.
Settlement Consideration.
 
In consideration for the mutual termination of the I/C Agreement effective the
date of termination as set forth herein, the forgiveness of all amounts due to
Sandhu under the I/C Agreement, and releases by Sandhu of any claims or causes
of action he may have against DDOO, and the return of all the DDOO Records to
DDOO, DDOO will issue to Sandhu a promissory note in the principal amount of
$120,000, in the form of Exhibit A (the “Termination Consideration”).

 
 
1

--------------------------------------------------------------------------------

 
 
4.
Release and Indemnification.

 

 
A.
Except as expressly provided herein, Sandhu, on his own behalf and on behalf of
his heirs, spouse, executors, administrators, principals, agents, attorneys,
parents and employees, as appropriate, (the “Sandhu Releasing Parties”), in
consideration for the transfer of the Termination Consideration, hereby releases
and absolutely forever discharges DDOO, together with its administrators,
principals, agents, attorneys, officers, directors, employees, subsidiaries,
parents and affiliates, as appropriate (the “DDOO Released Parties”),
individually and collectively, of and from any and all liabilities, claims,
demands for damages, costs, indemnification, contribution, or any other thing
for which they or any of them have or may have a known or unknown cause of
action, claim, or demand for damages, costs, indemnification, or contribution,
whether certain or speculative, which may have at any time prior hereto come
into existence or which may be brought in the future in connection with any acts
or omissions which have arisen at any time prior to the effective date of this
Agreement and relating to Sandhu’s work with DDOO, including, but not limited
to, any and all claims Sandhu has or may have relating to, or arising out of the
I/C Agreement, including but not limited to any claim for contractual
interference, tortious conduct resulting in personal injuries, any claim for
harassment or discrimination on the basis of race, color, national origin,
religion, sex, age, sexual orientation, ancestry, medical condition, marital
status, physical or mental disability, or other protected class, discharge in
violation of public policy and/or violation of any state and federal laws,
including without limitation, the Age Discrimination in Employment Act and their
amendment, the Older Workers Benefit Protection Act, the Fair Employment and
Housing Act, the Americans with Disabilities Act, Title VII of the Civil Rights
Act of 1964, as amended, The Fair Labor Standards Acts, as amended, the National
Labor Relations Act, as amended, the Labor - Management Relations Act, as
amended, the Worker Adjustment and Retraining Notification Act of 1988, as
amended, the Rehabilitation Act of 1973, as amended, the Equal Pay Act, the
Pregnancy Discrimination Act, the Employee Retirement Income Security Act of
1974, as amended, and the Family Medical Leave Act of 1993.

 

 
B.
The Sandhu Releasing Parties acknowledge the existence of and, with respect to
the matters released pursuant to this Agreement, expressly waive and relinquish
any and all rights and benefit they have or may have under any applicable
statute in the State of Texas similar in nature to California Civil Code,
Section 1542, which provides:



“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
 



 
The Sandhu Releasing Parties acknowledge that they are aware that they may
hereafter discover facts different from or in addition to those which he or
their attorneys now know or believe to be true with respect to the matters
released in pursuant to this Agreement, and agree that the release so given
pursuant to this Agreement, shall be and remain in effect as a full and complete
release of the respective claims, notwithstanding any such different or
additional facts.  Further, Sandhu and the Sandhu Releasing Parties have read
DDOO’s quarterly, annual, and current information reports on www.sec.gov, and
understand DDOO and its current business.

 
 
2

--------------------------------------------------------------------------------

 
 
5. 
Injunctive Relief.
 
Sandhu acknowledges that (a) compliance with the covenants contained herein are
necessary to protect DDOO, or any one of its businesses, and DDOO believes that
a breach by Sandhu of any of such covenants may irreparably damage DDOO, or its
businesses and, in such case, an award of money damages will not be adequate to
remedy such harm.  Consequently, Sandhu agrees that, in addition to other
remedies contained herein and available to DDOO, in the event Sandhu breaches or
threatens to breach any of the covenants contained in this Agreement, DDOO
injured party shall be entitled to both a temporary or permanent injunction to
prevent the continuation of such harm, and  money damages, insofar as they can
be determined, plus any amounts to which DDOO injured party is entitled pursuant
to the terms of this Agreement. 

 
6. 
Reasonableness.  
 
Sandhu agrees that the covenants and restrictions in this Agreement are
reasonable for protecting DDOO, and its respective businesses.  Further,
Sandhu fully agrees and understands that this Agreement is not an unlawful
restraint on trade or business and is within the scope of applicable Business &
Professions Code in connection with the termination of the I/C Agreement. It is
expressly understood and agreed that although DDOO considers the restrictions
contained in this Agreement reasonable for the purpose of preserving their
respective  businesses, goodwill and other proprietary rights, if a final
judicial determination is made by a court having jurisdiction that the time or
territory or any other restriction contained in this Agreement is an
unreasonable or otherwise unenforceable restriction against DDOO, the other
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as the maximum time and territory and to any other extent as a
court may judicially determine or indicate to be reasonable. Further, Sandhu
considers the Termination Consideration fair and reasonable consideration for
the Sandhu Release and the termination of the I/C Agreement.

 
7.
Proprietary Information.
 
Sandhu acknowledges that certain information, observations and data obtained by
him during his work with DDOO (including, without limitation, projection
programs, business plans, business matrix programs (i.e., measurement of
business), strategic financial projections, financial information, shareholder
information, product design information, marketing plans or proposals, personnel
information, customer lists and other customer information) are the sole
property of the DDOO and constitute Confidential Information of DDOO.

 
8.
Nonadmission of Liability.
 
This Agreement, and the performance, does not constitute and will not be
construed as an admission by Sandhu or DDOO of the truth of any contested
matter, or of any liability, wrongful act, or omission.

 
 
3

--------------------------------------------------------------------------------

 
 
9.
Miscellaneous.




 
A)  
Authority.   Those executing this Agreement on behalf of Sandhu and DDOO
represent that they are duly authorized to do so, and that each has taken all
requisite action required by law or otherwise to properly allow such signatories
to execute this Agreement.




 
B)  
Subsequent Events.  Sandhu and DDOO, or any one of them, each agree to notify
the other parties if, subsequent to the date of this Agreement, one of the
parties incurs obligations which could compromise their efforts and obligations
under this Agreement.




 
C)  
Amendment.  This Agreement may be amended or modified at any time and in any
manner only by an instrument in writing executed by the parties hereto.




 
D)  
Further Actions and Assurances.  At any time and from time to time, each party
hereto agrees, at their expense, to take such action and to execute and deliver
documents as may be reasonably requested or necessary to effectuate the purposes
of this Agreement.




 
E)  
Waiver.  Any failure of any party to this Agreement to comply with any of their
obligations, agreements, or conditions hereunder may be waived in writing by the
party to whom such compliance is owed. The failure of any party to this
Agreement to enforce at any time any of the provisions of this Agreement shall
in no way be construed to be a waiver of any such provision or a waiver of the
right of such party thereafter to enforce each and every such provision.  No
waiver of any breach of or non-compliance with this Agreement shall be held to
be a waiver of any other or subsequent breach or non-compliance.




 
F)  
Assignment.  Neither this Agreement nor any right created by it shall be
assignable by any party hereto without the prior written consent of the other
parties.



 
G)
Notices.  Any notice or other communication required or permitted by this
Agreement must be in writing and shall be deemed to be properly given when
delivered in person to an officer of the other party when deposited for
transmittal by certified or registered mail, postage prepaid, or when sent by
facsimile, “email” or other electronic transmission with proof of delivery,
addressed as follows:

 

 
In the case of DDOO:
Discount Dental Materials, Inc.
13455 Noel Road, Suite 1000
Dallas, TX 75240
Telephone: (949) 415-7478
Fax:
Email:
 

   
 

 
4

--------------------------------------------------------------------------------

 
 

 
With a copy to:
Craig V. Butler
Law Offices of Craig V. Butler
9900 Research Drive
Irvine, CA  92618
Telephone:  (949) 484-5667
Fax:  (949) 209-2545
E-mail:  cbutler@craigbutlerlaw.com
            In the case of Sandhu: Paul Sandhu                                  
         
or to such other person or address designated in writing subsequent to the date
hereof by Sandhu or DDOO to receive notice.

 
 

 
H)
Headings.  The section and subsection headings in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 
 
I)
Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Texas applicable to the performance and
enforcement of contracts made within such state, without giving effect to the
law of conflicts of laws applied thereby.  In the event that any dispute shall
occur between the parties arising out of or resulting from the construction,
interpretation, enforcement or any other aspect of this Agreement, the parties
hereby agree to accept the exclusive jurisdiction of the Courts of the State of
Texas.  In the event either party shall be forced to bring any legal action to
protect or defend their rights hereunder, then the prevailing party in such
proceeding shall be entitled to reimbursement from the non-prevailing party of
all fees, costs and other expenses (including, without limitation, the actual
expenses of their attorneys) in bringing or defending against such action.

 
 
J)
Limitation of Liability. Notwithstanding an applicable statute of limitations,
all claims or causes of action must be brought by either party within six months
from the date of such breach of this Agreement.

 
 
K)
Binding Effect.  This Agreement shall be binding upon the parties hereto and
inure to the benefit of the parties, their respective heirs, administrators,
executors, successors, and assigns.

 
 
5

--------------------------------------------------------------------------------

 
 
 
L)
Entire Agreement.  This Agreement contains the entire agreement between the
Parties hereto and supersedes any and all prior agreements, arrangements, or
understandings between the parties relating to the subject matter of this
Agreement. No representations, warranties, covenants, or conditions, express or
implied, other than as set forth herein, have been made by any party.

 
 
M)
Severability.  If any part of this Agreement is deemed to be unenforceable the
balance of the Agreement shall remain in full force and effect.

 
 
N)
Counterparts. An original of this Agreement may be executed simultaneously in
three or more executed facsimile, telecopy or other electronic reproductive
counterparts, each of which shall be deemed an original, or facsimile, telecopy
or other electronic reproductive counterparts, shall constitute one and the same
instrument, and delivery of such shall be considered valid, binding and
effective for all purposes.  At the request of any party hereto, all parties
agree to execute an original of this instrument as well as any facsimile,
telecopy or other reproduction hereof.

 
[signature page follows immediately hereafter]
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
 

“DDOO”  
“Sandhu”
             
Discount Dental Materials, Inc.,
a Nevada corporation
 
Paul Sandhu,
an individual
                          By:  /s/ Gerald A. DeCiccio    By: 
/s/ Paul Sandhu 
  Name:
Gerald A. DeCiccio
        Title
President
       

 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Promissory Note
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------